Citation Nr: 1047173	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
bilateral alternating exotropia with intermittent diplopia.  


ATTORNEY FOR THE BOARD

T.R. Bodger











INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1975 and from November 1980 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for the Veteran's left eye exotropia, 
and assigned a noncompensable disability rating, effective 
December 2004.  It also denied service connection for his right 
eye exotropia.  In August 2010, the Veteran's right eye exotropia 
was thereafter granted and the two eye disabilities were combined 
for a disability rating of 20 percent, effective December 2004.  

The Board notes, with respect to increased ratings, that with a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Because 
the Veteran's claims were not rated at the maximum available 
benefit, the matter remains on appeal.  

When the Veteran perfected his appeal in August 2006, he also 
requested a travel board hearing.  Such a hearing was scheduled 
in October 2007; however, the Veteran failed to appear and has 
not provided good reason why he could not be present.  As such, 
the Board treats this as a withdrawal of the request and may 
proceed.  See 38 C.F.R. § 20.704 (d) (2010). 

In April 2009, the Board remanded this matter for further 
evidentiary development.  Having found that the dictates of the 
April 2009 remand have not been substantially complied with, the 
Board must again remand this matter.  As such, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327 (a) (2010).  In April 2009, the Board 
remanded this matter for the Veteran to be provided a VA 
examination to assess the severity of his left eye disability and 
the etiology of his right eye disability. The Veteran has been 
afforded VA examinations in February 2008 and July 2009.  There 
is also a January 2010 addendum opinion in the claims file.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 
(2007).  However, as will be discussed below, the examination and 
accompanying January 2010 addendum opinion is inadequate and 
therefore the matter must be remanded.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998)

It should be noted that during the pendency of this appeal, the 
criteria for rating eye disabilities were amended effective 
December 10, 2008.  The December 2008 amendments included a 
rearrangement of some substantive criteria for rating eye 
disabilities, which ultimately eliminated 38 C.F.R. § 4.84a 
(2008).  The current version of the schedule for rating the eye 
is located in 38 C.F.R. § 4.79 (2009).  However, these amended 
criteria govern cases only when the claim is filed on or after 
that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, 
because the Veteran filed his claim prior to December 10, 2008, 
the appeal will be considered under the prior criteria. Id.  

Prior to December 10, 2008, diplopia was rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090.  The percentage ratings were based 
on the degree of diplopia and the equivalent visual acuity.  The 
ratings were applicable to only one eye.  38 C.F.R. § 4.84a, DC 
6090, Note 2.  A rating could not be assigned for both diplopia 
and decreased visual acuity or field of vision in the same eye.  
When diplopia was present, and there was also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings for 
diplopia were to be applied to the poorer eye while the better 
eye was rated according to the best-corrected visual acuity or 
visual field.  

When the diplopia field extended beyond more than one quadrant or 
more than one range of degrees, the evaluation for diplopia was 
to be based on the quadrant and degree range that provide the 
highest evaluation.  38 C.F.R. § 4.84a, DC 6090, Note 3.  When 
diplopia existed in two individual and separate areas of the same 
eye, the equivalent visual acuity was to be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, DC 6090, Note 4.  If 
the diplopia was from 31 to 40 degrees, it was rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent to 
20/70 visual acuity if it is lateral; and (c) equivalent to 
20/200 visual acuity if it is down.  If the diplopia is from 21 
to 30 degrees, it was rated (a) equivalent to 20/70 visual acuity 
if it is up; (b) equivalent to 20/100 visual acuity if it was 
lateral; and (c) equivalent to 15/200 visual acuity if it was 
down.  If the diplopia was central at 20 degrees, it was rated 
equivalent to visual acuity of 5/200.
 
The February 2008 and July 2009 VA examinations are inadequate.  
The February 2008 examination report diagnoses the Veteran with 
diplopia but does not comment on the degree of diplopia.  The 
July 2009 VA examination does not diagnose or comment on the 
Veteran's diplopia despite acknowledging its presence in the body 
of the examination report.  Further, while the January 2010 
addendum opinion provides a diagnosis for the Veteran's diplopia, 
it does not assess it in accordance with 38 C.F.R. § 4.84a, 
Diagnostic Code 6090 (2008).  The Veteran has a ratable 
impairment of both eyes and thus ratings for diplopia will be 
applied to the poorer eye while the better eye will be rated in 
accordance with the best corrected visual acuity or visual field.  
Since there is no discussion on the degree of diplopia, the VA 
examinations as well as the January 2010 addendum opinion are 
inadequate and the matter must be remanded for further 
evidentiary development.  

Furthermore, the February 2008 VA examination report indicates 
that the Veteran has suffered from alternating exophoria on cover 
uncover testing and intermittent exophoria of the left eye at 
forward gaze.  However, he was diagnosed with alternating 
exotropia.  In the July 2009 VA examination, the examiner 
indicated that the Veteran has a history of bilateral exotropia 
in the examination report as well as alternating exophoria on 
alternating cover tests.  The Veteran was then diagnosed with 
alternating exotropia.  In the January 2010 addendum opinion, the 
Veteran was diagnosed with alternating small angle exophoria and 
diplopia.  These varying diagnoses must be clarified.  On remand, 
the VA examiner should discuss whether exophoria and exotropia 
are the same or similar disorders or whether they are distinct 
disorders and clarify from what disability the Veteran currently 
suffers.  

Because this matter must be remanded and due to the fact that the 
RO will be required to readjudicate it, the Board takes this 
opportunity to provide the RO with the relevant schedular 
criteria in light of the fact that the revisions to the 
regulations for evaluating eye disorders is not applicable and 
the regulations in effect prior to December 10, 2008 are for 
application in this appeal.  

Prior to December 10, 2008, DCs 6061-6066, provided for a 20 
percent evaluation when there was 20/70 vision in one eye with 
20/50 vision in the other eye, when there was 20/100 vision in 
one eye and 20/50 vision in the other eye, when there was 20/200 
vision in one eye with 20/40 vision in the other eye, or when 
there was 15/200 vision in one eye with 20/40 vision in the other 
eye.  38 C.F.R. § 4.84a, DCs 6061-6066 (2008).  A 30 percent 
evaluation was warranted when there was 20/70 vision in one eye 
with 20/70 vision in the other eye, when there was 20/100 vision 
in one eye and 20/70 vision in the other eye, when there was 
20/200 vision in one eye with 20/50 vision in the other eye, when 
there was 15/200 vision in one eye with 20/50 vision in the other 
eye, when there was 10/200 vision in one eye with 20/40 vision in 
the other eye, or when there was 5/200 vision in one eye with 
20/40 vision in the other eye.  A 40 percent evaluation was 
warranted when there was 20/200 vision in one eye with 20/70 
vision in the other eye, when there was 15/200 vision in one eye 
and 20/70 vision in the other eye, when there was 10/200 vision 
in one eye with 20/50 vision in the other eye, or when there was 
5/200 vision in one eye with 20/50 vision in the other eye.  Id.  
A 50 percent evaluation was warranted when there was 10/200 
vision in one eye with 20/70 vision in the other eye, or when 
there was 5/200 vision in one eye with 20/70 vision in the other 
eye.  Id.  An award of 100 percent is assignable for visual 
acuity of 5/200 in each eye.  Id.  

Visual impairment can also be rated on the basis of loss of field 
of vision.  38 C.F.R. § 4.76 (2008).  Ratings for impairment of 
field vision are evaluated under Diagnostic Code 6080 (2008).  To 
ascertain the correct rating under Diagnostic Code 6080, the 
average concentric contraction of visual fields must be computed 
in accordance with 38 C.F.R. § 4.76a.  Under that provision, the 
extent of contraction of the visual field in each eye is 
determined by recording the extent of the remaining visual fields 
in each of eight 45- degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting the 
remaining degrees from the normal visual fields. The degrees lost 
are added together and then subtracted from 500. The resulting 
figure is the total remaining degrees of visual field. That 
figure is divided by eight to yield the average contraction for 
rating purposes.  

Under Diagnostic Code 6080, concentric contraction of visual 
field to 5 degrees or less warrants a 100 percent rating for 
bilateral loss, and a 30 percent rating for unilateral loss, or 
rate as 5/200 (1.5/60).  Concentric contraction of visual field 
to 15 degrees but not to 5 degrees warrants a 70 percent rating 
for bilateral loss, and a 20 percent rating for unilateral loss, 
or rate as 20/200 (6/60).  Concentric contraction of visual field 
to 30 degrees but not to 15 degrees warrants a 50 percent rating 
for bilateral loss, and a 10 percent rating for unilateral loss, 
or rate as 20/100 (6/30).  Concentric contraction of visual field 
to 45 degrees but not to 30 degrees warrants a 30 percent rating 
for bilateral loss, and a 10 percent rating for unilateral loss, 
or rate as 20/70 (6/21).  Concentric contraction of visual field 
to 60 degrees but not to 45 degrees warrants a 20 percent rating 
for bilateral loss, and a 10 percent rating for unilateral loss, 
or rate as 20/50 (6/15).  The concentric contraction ratings 
require contraction within the stated degrees, temporally; the 
nasal contraction may be less.  VA rates unilateral loss of 
temporal half as 10 percent disabling, or rated as 20/70 (6/21); 
and unilateral loss of nasal half as 10 percent disabling, or as 
20/50 (6/15).  38 C.F.R. § 4.84a, DC 6080 (2008).   

The Veteran must be advised of the importance of reporting to any 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA ophthalmologic examination before the 
same examiner who saw the Veteran in 
January 2010, or another examiner if that 
examiner is unavailable.  The claims file, 
including a complete copy of this Remand, 
should be made available to, and reviewed 
by, the examiner. 

Additionally, the examiner is requested to 
review the VA and private treatment 
records associated with the claims file 
and the various diagnoses of exotropia and 
exophoria provided to the Veteran in the 
February 2008, July 2009, and January 2010 
VA examinations.  Then, the examiner 
should clarify which disorder the Veteran 
currently suffers from and discuss any 
differences between these disorders.  

The examiner is asked to note the several 
clinical entries that describe the 
Veteran's diplopia.  The examiner is 
further requested to indicate the degree 
of diplopia pursuant to 38 C.F.R. § 4.84a, 
DC 6090.  Specifically, the examiner is 
asked to determine whether the diplopia 
field extends beyond more than one 
quadrant or more than one range of 
degrees.  He should also determine if the 
diplopia is from 31 to 40 degrees, from 21 
to 30 degrees, or central at 20 degrees. 

Because the Veteran's visual impairment 
was last examined in July 2009, the 
Veteran's present level of visual acuity 
should be reported with and without 
correction.  Visual field testing should 
be accomplished, and findings should be 
made as required by regulation, including 
results in the eight principal meridians, 
with any necessary adjustments.  At least 
2 recordings should be made.  If the 
results are not deemed reliable, the 
examiner should provide an estimate as to 
actual extent of contraction from normal 
for each principal meridian, in degrees.  

2.	After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


